Detailed Action
The following is a non-final rejection made in response to preliminarily amended claims received on July 30th 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because the following limitation, found in claim 1, lacks proper support:
“…said first textile element and said second textile element being textile panels made of woven ballistic layers reinforced with fibers mechanically entangled in the interstices of the woven layers to form a consolidated material.”

From reviewing the original disclosure, it is unclear what supported structure the Applicant is referring to in defining the textile elements in these terms. Further discussion on this issue may be found in the following section outlining issues related to 35 USC 112(b). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, the limitation that reads “said first textile element and said second textile element being textile panels made of woven ballistic layers reinforced with fibers mechanically entangled in the interstices of the woven layers to form a consolidated material” is indefinite since this definition does not have any apparent support in the original specification. 
The specification provides proper support for the assertion that the textile elements are CoreMatrix™ textile panels, which the Examiner understands is manufactured by the Applicant. Since trademarks, i.e. CoreMatrix™, cannot be properly cited in claims without triggering a rejection under 35 USC 112(b)1, the Applicant may be seeking to incorporate CoreMatrix™ textile panels into the claim by incorporating a definition that corresponds to what the Applicant’s CoreMatrix™ panel is. In the international parent application, from which the instant application is a national stage entry, the Examiner has noted that the first and second textile elements were claimed as being “textile panels of ‘Core Matrix’ type”.
Since there is no definition for what CoreMatrix™ panels are in the disclosure, it is unclear whether the definition provided in the instant claims actually correspond to the CoreMatrix™ panel that is relied upon for support in the specification. At present, there appears to be no definitive basis for asserting that the claimed textile panels have the requisite support in the disclosure.
However, since the claimed definition for the textile panels is considered to be part of the original US filing of this application, the Applicant may amend this definition into the specification in order to clarify what CoreMatrix panels are. Such an amendment will be considered to remedy both the specification objection and the indefiniteness issue raised in this action without improperly introducing any new matter into the disclosure.
Further clarification and/or amendment is required for compliance with this section.
Allowable Subject Matter
Claims 8-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) as prescribed in this Office action.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. Once authorization is submitted, the Applicant may contact the Examiner at samir.abdosh@uspto.gov. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	
	


    
        
            
        
            
        
            
    

    
        1 See MPEP 2173.05(u) – Trademarks or Trade Names in a Claim